Motion insofar as it seeks summary reversal denied and insofar as it seeks extension of time to perfect appeal granted. Memorandum: Respondent has failed to demonstrate that the unavailable transcripts are necessary to the determination of the appeal taken from the order entered June 24, 1996, and thus summary reversal is not required (see, Matter of Farfaglia v Loveall, 222 AD2d 1127). Issues concerning the contents of a record on appeal must be settled by stipulation of the parties or by order of the court from which the appeal is taken (22 NYCRR 1000.4 [a] [1]). Present—Pine, J. P., Lawton, Doerr, Balio and Boehm, JJ.